124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frank S. HOWARD, Appellant,v.UNITED STATES POSTAL SERVICE, Appellee.
No. 96-3090.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 6, 1997.Decided Aug. 18, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Frank S. Howard appeals from the district court's1 order dismissing his employment discrimination action for failure to exhaust administrative remedies.


2
A federal employee must exhaust administrative remedies as a precondition to filing an employment discrimination lawsuit in federal district court.  See Miller v. Runyon, 32 F.3d 386, 389 (8th Cir.1994) (citing Brown v. General Serv.  Admin., 425 U.S. 820, 832 (1976)).  Exhaustion of remedies requires, among other things, a complaining employee to contact an EEO counselor within 45 days of an allegedly discriminatory action.  See 29 C.F.R. § 1614.105(a)(1).  We agree with the district court that Howard failed to exhaust his administrative remedies, because he did not contact an EEO counselor until July 24, 1995, nearly ten months after his September 23, 1994 discharge.  Thus, dismissal was proper.  Accordingly, we affirm.


3
We also deny Howard's motion to amend his complaint.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri